       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1796-32
                                1710 Filed
                                       Filed01/08/21
                                             01/22/21 Entered
                                                       Entered01/08/21
                                                               01/22/2116:54:41
                                                                        16:43:17 Page
                                                                                  Page1 1ofof9 9




                                                                             Monthly Operating Report
                                                                             ACCRUAL BASIS
CASE NAME:            Highland Capital Management

CASE NUMBER:          19-34054

JUDGE: Stacey Jernigan


                      UNITED STATES BANKRUPTCY COURT

                 NORTHERN & EASTERN DISTRICTS OF TEXAS

                                         REGION 6

                         MONTHLY OPERATING REPORT

         MONTH ENDING:                    November                2020
                                             MONTH                 YEAR



IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


RESPONSIBLE PARTY:

                                                                Chief Restructuring Officer/ Chief Executive Officer
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                               TITLE

James Seery
PRINTED NAME OF RESPONSIBLE PARTY                                                      DATE



PREPARER:

                                                                Chief Financial Officer
ORIGINAL SIGNATURE OF PREPARER                                                         TITLE

Frank Waterhouse                                                1.07.21
PRINTED NAME OF PREPARER                                                               DATE




                                                                                                            SE32
                                  Case
                                   Case19-34054-sgj11
                                        19-34054-sgj11Doc
                                                       Doc1796-32
                                                           1710 Filed
                                                                  Filed01/08/21
                                                                        01/22/21 Entered
                                                                                  Entered01/08/21
                                                                                          01/22/2116:54:41
                                                                                                   16:43:17 Page
                                                                                                             Page2 2ofof9 9




                                                                                                                         Monthly Operating Report
                                                                                                                                         ACCRUAL BASIS-1

   CASE NAME:                                                                   Highland Capital Management, LP

   CASE NUMBER:                                                                 19-12239-CSS

Comparative Balance Sheet
(in thousands)


                                                                                     10/15/2019              12/31/2019 (6)           11/30/2020 (6)

   Assets

                       Cash and cash equivalents                                            2,529                    9,501                   13,367
                       Investments, at fair value (3)                                     232,620                  232,820                  106,344
                       Equity method investees (3)                                        161,819                  183,529                   94,853
                       Management and incentive fee receivable                              2,579                    1,929                    1,496
                       Fixed assets, net                                                    3,754                    3,521                    2,670
                       Due from affiliates (1)                                            151,901                  146,276                  150,152
                       Reserve against notes recievable                                                            (57,963)                 (59,393)
                       Other assets                                                        11,311                   11,463                    8,961
   Total assets                                                                  $        566,513          $       531,076           $      318,449


   Liabilities and Partners' Capital

                       Pre-petition accounts payable (4)                                     1,176                    1,141                    1,077
                       Post-petition accounts payable (4)                                      -                      2,042                      750
                       Secured debt:
                             Frontier                                                       5,195                     5,195                    5,195
                             Jefferies                                                     30,328                    30,020                      -
                       Accrued expenses and other liabilities (4)                          59,203                    63,275                   58,254
                       Accrued re-organization related fees (5)                               -                       5,547                    7,823
                       Claim accrual (2)                                                   73,997                    73,997                   73,997
                       Partners' capital                                                  396,614                  349,857                  171,353
   Total liabilities and partners' capital                                       $        566,513          $       531,076           $      318,449




                 (1)   Includes various notes receivable at carrying value, except note due from Hunter Mountain Investment Trust which is fully
                       reserved against ($59M reserve). Fair value has not been determined with respect to any of the notes.
                 (2)   Uncontested portion of Redeemer claim less appplicable offsets. Potential for additional liability based on future events. No
                       interest has been accrued beyond petition date. No additional accruals will be made on settlement claims until further
                       approval by the court.
                 (3)   Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with
                       readily available market price information. Certain limited partnership interests normally marked to a NAV statement have
                       not been updated as of period end as statements are generally available on a one-month lag.
                 (4)   Note on accruals: expenses recorded in Accounts Payable and Accrued Expenses and Other Liabilities reflect invoices
                       recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates
                       for other incurred, but not yet received invoices. For balance sheet dates other than the Petition Date, amounts include both
                       pre-petition and post-petition liabilities. There are additional compensation accrual amounts of $5.7mm that are not
                       accounted for as of the report date
                 (5)   Beginning December 31st, 2019, Debtor accrued for post-petition re-organization fees based upon an estimate of fees
                       incurred to date.
                 (6)   All balances at December 31st, 2019 are preliminary, unaudited, and subject to further year-end closing entries pursuant to
                       the normal year-end closing process. As a result, balances for subsequent months have and will fluctuate.
                                                     Case
                                                      Case19-34054-sgj11
                                                           19-34054-sgj11Doc
                                                                          Doc1796-32
                                                                              1710 Filed
                                                                                     Filed01/08/21
                                                                                           01/22/21 Entered
                                                                                                     Entered01/08/21
                                                                                                             01/22/2116:54:41
                                                                                                                      16:43:17 Page
                                                                                                                                Page3 3ofof9 9




                                                                                                                                                                                                     Monthly Operating Report
                                                                                                                                                                                                                          ACCRUAL BASIS-2
                                 CASE NAME:                                Highland Capital Management, LP

                                 CASE NUMBER:                              19-12239-CSS

Income Statement 1
(in thousands)
                                                                                                                                                                             (4)                      (4)                           (4)
                                                                                                                       Date                    Filing to Year Ended                    Month ended                 Filing to date
                                                                                                                10/16/19 - 10/31/19                      2019                           11/30/2020
                                 Revenue:
                                  Management fees                                                                                      975                          4,528                          1,528                      22,641
                                  Shared services fees                                                                                 283                          1,588                            579                       8,465
                                  Other income                                                                                          99                          1,582                            296                       5,373

                                       Total operating revenue                                                                     1,357                            7,697                          2,403                      36,479
                                 Operating expenses:
                                  Compensation and benefits (5)                                                                        997                          1,498                          1,626                      19,038
                                  Professional services                                                                                256                             64                            273                       2,657
                                  Investment research and consulting                                                                     10                           266                              4                         969
                                  Marketing and advertising expense                                                                    -                              370                            (65)                        463
                                  Depreciation expense                                                                                   82                           244                             76                       1,092
                                  Bad debt expense reserve                                                                                -                         8,410                            124                       9,839
                                  Other operating expenses                                                                             201                          1,265                            539                       5,647

                                       Total operating expenses                                                                    1,545                          12,118                           2,577                      39,706

                                 Operating income/(loss)                                                                               (188)                       (4,421)                          (174)                     (3,227)
                                 Other income/expense:
                                  Interest income                                                                                       250                        1,230                             481                       6,602
                                  Interest expense                                                                                     (107)                        (286)                            (21)                       (718)
                                  Reserve against notes receivable                                                                        -                      (57,963)                              -                     (57,963)
                                  Re-org related expenses (2)                                                                            -                         (5,547)                        (2,738)                    (32,876)
                                  Independent director fees                                                                              -                            -                             (210)                     (2,187)
                                  Other income/expense                                                                                  32                              32                            (1)                       (170)
                                                                                                                                                                                                                                 -
                                       Total other income/expense                                                                      175                       (62,534)                         (2,490)                    (87,312)


                                    Net realized gains/(losses) on investments                                                         339                            618                         (4,819)                    (30,030)
                                    Net change in unrealized gains/(losses) of investments (3)                                     2,654                             (955)                         5,143                     (36,384)

                                                                                                                                   2,993                             (337)                           324                     (66,414)

                                 Net earnings/(losses) from equity method investees (3)                                                 (20)                      14,918                            (391)                    (73,925)

                                       Net income/(loss)                                                         $                 2,959         $               (52,374)          $              (2,732)      $            (230,878)

(1) Note on accruals: expenses recorded in the Income Statement reflect invoices recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates for other incurred, but
not yet received invoices.
(2) Debtor funded various retainers totaling $790k prior to the petition date, which were entirely expensed as of the petition date.


(3) Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily available market price information. Certain limited partnership interests normally marked to a
NAV statement have not been updated as of period end as statements are generally available on a one-month lag.
(4) All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process. As a result, operating results will change as these entries are made.

(5) There are additional compensation accrual amounts of $5.7mm that are not accounted for as of the report date.
                                               Case
                                                Case19-34054-sgj11
                                                     19-34054-sgj11Doc
                                                                    Doc1796-32
                                                                        1710 Filed
                                                                               Filed01/08/21
                                                                                     01/22/21 Entered
                                                                                               Entered01/08/21
                                                                                                       01/22/2116:54:41
                                                                                                                16:43:17 Page
                                                                                                                          Page4 4ofof9 9




                                                                                                                                                                        Monthly Operating Report
                                                                                                                                                                                      ACCRUAL BASIS-3A
CASE NAME:                     Highland Capital Management

CASE NUMBER:                   19-34054



                                                                          FILING TO YEAR END
CASH RECEIPTS AND DISBURSEMENTS                                                   2019                   QUARTER 1           QUARTER 2          QUARTER 3          OCTOBER           NOVEMBER
1. CASH - BEGINNING OF MONTH                                              $             2,554,230    $       9,501,409   $     12,532,467   $     14,993,872   $     5,887,813   $      8,752,728
RECEIPTS FROM OPERATIONS
2.   OTHER OPERATING RECEIPTS                                             $             1,862,757    $       1,379,338   $      2,983,221   $      2,259,736   $      598,804    $      1,568,241
3  MANAGEMENT FEES AND OTHER RELATED RECEIPTS                             $             3,156,742    $       7,555,297   $      6,179,437   $      5,575,680   $     1,367,428   $      5,473,112
COLLECTION OF ACCOUNTS RECEIVABLE
4    PREPETITION                                                          $             3,593,108    $         76,569    $          3,727   $            -     $           -     $       197,173
                      1
5    POSTPETITION                                                         $                    -     $             -     $            -     $            -     $           -     $            -
6  TOTAL OPERATING RECEIPTS                                               $             8,612,608    $       9,011,204   $      9,166,385   $      7,835,415   $     1,966,232   $      7,238,525
NON-OPERATING RECEIPTS
   THIRD PARTY FUND ACTUAL/EXPECTED DISTRIBUTIONS
7                                                                         $               423,468    $      18,992,786   $       797,571    $        610,254   $           -     $       289,873
8    DIVS, PAYDOWNS, MISC FROM INVESTMENT ASSETS                          $             1,338,069    $        477,479    $        74,376    $          5,311   $         1,242   $          1,244
9    OTHER (ATTACH LIST)                                                  $             3,390,286    $       1,407,103   $     10,010,000   $      8,817,099   $     3,269,000   $      2,623,121
10   TOTAL NON-OPERATING RECEIPTS                                         $             5,151,822    $      20,877,369   $     10,881,947   $      9,432,664   $     3,270,242   $      2,914,237
11   TOTAL RECEIPTS                                                       $            13,764,430    $      29,888,573   $     20,048,331   $     17,268,080   $     5,236,475   $     10,152,762
12 TOTAL CASH AVAILABLE                                                                                                                     $     32,261,951   $    11,124,288   $     18,905,490
OPERATING DISBURSEMENTS
13   PAYROLL, BENEFITS, AND TAXES + EXP REIMB                             $             3,776,446    $       8,825,042   $      4,886,314   $      8,806,880   $     1,347,709   $      1,602,768
14   SINGAPORE SERVICE FEES                                               $                95,118    $         58,129    $          2,965   $            -     $       10,547    $            -
15   HCM LATIN AMERICA                                                    $               200,000    $        100,000    $            -     $            -     $           -     $            -
16   THIRD PARTY FUND CAPITAL CALL OBLIGATION                             $             1,426,987    $       7,812,469   $      3,087,163   $        979,631   $      110,220    $       722,194
17   UTILITIES                                                            $                    -     $             -     $            -     $            -     $           -     $            -
18   INSURANCE                                                            $                    -     $        533,940    $       376,376    $        163,400   $           -     $            -
19   INVENTORY PURCHASES                                                  $                    -     $             -     $            -     $            -     $           -     $            -
20   VEHICLE EXPENSES                                                     $                    -     $             -     $            -     $            -     $           -     $            -
21   TRAVEL                                                               $                    -     $             -     $            -     $            -     $           -     $            -
22   ENTERTAINMENT                                                        $                    -     $             -     $            -     $            -     $           -     $            -
23   REPAIRS & MAINTENANCE                                                $                    -     $             -     $            -     $            -     $           -     $            -
24   SUPPLIES                                                             $                    -     $             -     $            -     $            -     $           -     $            -
25   ADVERTISING                                                          $                    -     $             -     $            -     $            -     $           -     $            -
26   OTHER (ATTACH LIST)                                                  $             1,318,700    $       3,283,898   $      3,195,054   $      3,633,331   $      653,828    $      1,022,221
27 TOTAL OPERATING DISBURSEMENTS                                          $             6,817,251    $      20,613,478   $     11,547,870   $     13,583,243   $     2,122,305   $      3,347,183
REORGANIZATION EXPENSES
28   PROFESSIONAL FEES                                                    $                    -     $       5,460,546   $      5,572,032   $     11,551,682   $       39,255    $      1,731,613
29   U.S. TRUSTEE FEES                                                    $                    -     $         68,173    $       167,025    $        277,924   $           -     $       250,000
30   OTHER (ATTACH LIST)                                                  $                    -     $         715,317   $        300,000   $        961,289   $      210,000    $        210,000
31   TOTAL REORGANIZATION EXPENSES                                        $                    -     $       6,244,037   $      6,039,057   $     12,790,896   $      249,255    $      2,191,613
32   TOTAL DISBURSEMENTS                                                  $             6,817,251    $      26,857,515   $     17,586,927   $     26,374,138   $     2,371,560   $      5,538,796
33   NET CASH FLOW                                                        $             6,947,179    $       3,031,058   $      2,461,404   $      (9,106,059) $     2,864,915   $      4,613,966
34   CASH - END OF MONTH                                                  $             9,501,409    $      12,532,467   $     14,993,872   $      5,887,813   $     8,752,728   $     13,366,694

1    All postpetition receipts are included in line 3, Management Fees and Other Related Recepits.
                    Case
                     Case19-34054-sgj11
                          19-34054-sgj11Doc
                                         Doc1796-32
                                             1710 Filed
                                                    Filed01/08/21
                                                          01/22/21 Entered
                                                                    Entered01/08/21
                                                                            01/22/2116:54:41
                                                                                     16:43:17 Page
                                                                                               Page5 5ofof9 9




                                                                                              Monthly Operating Report
                                                                                                         ACCRUAL BASIS-3B
CASE NAME:    Highland Capital Management

CASE NUMBER: 19-34054

OPERATING RECEIPTS - OTHER

                           Date             Amount         Type
                        11/12/2020              2,623,121 SSP Loan


OPERATING DISBURSMENTS - OTHER

                           Date             Amount           Vendor
                         11/2/2020                 30,820   Third Party Consultant
                         11/2/2020                159,061   Crescent TC Investors LP
                         11/4/2020                 46,292   East West Visa Payment
                         11/6/2020                    471   UPS Supply Chain Solutions
                         11/6/2020                    600   Action Shred of Texas
                         11/6/2020                  1,019   GRUBHUB for Work
                         11/6/2020                  1,443   S&P Global Market Intelligence
                         11/6/2020                  1,554   Canteen Vending Services
                         11/6/2020                  2,466   Thomson West
                         11/6/2020                  4,074   Concur Technologies, Inc.
                         11/6/2020                  4,996   Oak Cliff Office Products
                         11/6/2020                  5,885   ABM
                         11/6/2020                 14,520   Third Party Consultant
                         11/6/2020                 18,042   Siepe Software, LLC
                         11/6/2020                 31,388   Centroid
                         11/6/2020                 35,200   Intex Solutions, Inc.
                         11/6/2020                 47,471   Houlihan Lokey
                         11/6/2020                199,718   Bloomberg Finance LP
                         11/6/2020                    446   Ace Parking Management Inc.
                        11/10/2020                  6,190   TW Telecom Holdings, llc
                        11/10/2020                 53,123   John R Ames, CTA
                        11/10/2020                  2,669   Iron Mountain Records Management
                        11/13/2020                  4,591   Third Party Consultant
                        11/13/2020                 95,940   Bloomberg Finance LP
                        11/13/2020                  6,271   Intelligent Discovery Solutions, Inc.
                        11/16/2020                    118   Arkadin, Inc.
                        11/16/2020                    224   American Solutions for Business
                        11/16/2020                    273   UPS Supply Chain Solutions
                        11/16/2020                    508   Verity Group
                        11/16/2020                  1,160   Canteen Vending Services
                        11/16/2020                  1,335   GRUBHUB for Work
                        11/16/2020                  2,129   NYSE MARKET, INC
                        11/16/2020                  5,391   ICE Data Pricing & Reference Data, LLC
                        11/16/2020                  7,995   Intralinks
                        11/16/2020                 11,496   KPMG LLP
                        11/17/2020                  2,092   Zayo Group, LLC
                        11/17/2020                    971   EastWest Bank
                        11/19/2020                    825   Xerox Corporation
                        11/20/2020                    138   AT&T
                        11/20/2020                  4,629   Liberty Life Assurance Company of Boston - Group Benefits
                        11/20/2020                 15,250   HE Peoria Place
                        11/20/2020                 12,500   Bloomberg Finance LP
                        11/20/2020                    549   Pitney Bowes Financial Services LLC
                        11/20/2020                     32   Pitney Bowes Financial Services LLC
                        11/20/2020                     32   Pitney Bowes Financial Services LLC
                        11/20/2020                  2,845   AT&T
                        11/20/2020                    790   AT&T
                        11/20/2020                    870   AT&T
                        11/20/2020                  7,251   AT&T
                        11/23/2020                 11,888   Flexential Colorado Corp.
                        11/23/2020                  7,500   MacroMavens, LLC
                        11/23/2020                  1,375   Canteen Vending Services
                        11/23/2020                    146   Secured Access Systems, LLC
                        11/23/2020                    289   UPS Supply Chain Solutions
                        11/23/2020                    249   CHASE COURIERS, INC
                        11/23/2020                    225   Four Seasons Plantscaping, LLC
                        11/23/2020                    481   DTCC ITP LLC
                        11/23/2020                131,149   Siepe Services, LLC
                        11/25/2020                  1,422   GRUBHUB for Work
                        11/25/2020                  2,845   AT&T
                        11/30/2020                 11,000   Third Party Consultant
                                                1,022,221

REORGANIZATION EXPENSES - OTHER

                          Date              Amount         Description
                        11/2/2020                  30,000 Dubel & Associates, L.L.C.
                        11/2/2020                 150,000 J.P. Seery & Co. LLC
                        11/2/2020                  30,000 Nelms and Associates
                                                  210,000
                          Case
                           Case19-34054-sgj11
                                19-34054-sgj11Doc
                                               Doc1796-32
                                                   1710 Filed
                                                          Filed01/08/21
                                                                01/22/21 Entered
                                                                          Entered01/08/21
                                                                                  01/22/2116:54:41
                                                                                           16:43:17 Page
                                                                                                     Page6 6ofof9 9




                                                                                                                          Monthly Operating Report
                                                                                                                                           ACCRUAL BASIS-4
CASE NAME:                               Highland Capital Management

CASE NUMBER:                             19-34054


                                                                      August '3              September '3              October '3               November '3
MGMT FEE RECEIVABLE AGING 2
1. 0-30                                                                 $1,768,818                 $2,577,696                 $3,148,887             $1,495,877
2. 31-60                                                                 $772,384                                              $807,441
3. 61-90                                                                                             $772,384
4. 91+                                                                                                                         $746,913
5. TOTAL MGMT FEE RECEIVABLE                                     $       2,541,202     $            3,350,080    $             4,703,241             $1,495,877
6. AMOUNT CONSIDERED UNCOLLECTIBLE
7. MGMT FEE RECEIVABLE (NET)                                     $       2,541,202     $            3,350,080    $             4,703,241             $1,495,877


AGING OF POSTPETITION TAXES AND PAYABLES                                                             MONTH:                    November 2020

                                                  0-30                 31-60                   61-90                      91+
TAXES PAYABLE                                    DAYS                  DAYS                    DAYS                      DAYS                     TOTAL
1.  FEDERAL                                                                                                                                                   $0
2.  STATE                                                                                                                                                     $0
3.  LOCAL                                                                                                                                                     $0
4.  OTHER (ATTACH LIST)                                                                                                                                       $0
5.  TOTAL TAXES PAYABLE                                    $0                     $0                        $0                        $0                      $0

6.       ACCOUNTS PAYABLE                           $625,935                $6,277                     $17,276                 $100,881                  $750,368


STATUS OF POSTPETITION TAXES 1                                                                       MONTH:                    November 2020

                                                                     BEGINNING                AMOUNT                                             ENDING
                                                                        TAX                WITHHELD AND/               AMOUNT                      TAX
FEDERAL                                                              LIABILITY              0R ACCRUED                  PAID                    LIABILITY
1.  WITHHOLDING                                                                                                                                               $0
2.  FICA-EMPLOYEE                                                                                                                                             $0
3.  FICA-EMPLOYER                                                                                                                                             $0
4.  UNEMPLOYMENT                                                                                                                                              $0
5.  INCOME                                                                                                                                                    $0
6.  OTHER (ATTACH LIST)                                                                                                                                       $0
7.  TOTAL FEDERAL TAXES                                                           $0                        $0                        $0                      $0
STATE AND LOCAL
8.  WITHHOLDING                                                                                                                                               $0
9.  SALES                                                                                                                                                     $0
10. EXCISE                                                                                                                                                    $0
11. UNEMPLOYMENT                                                                                                                                              $0
12. REAL PROPERTY                                                                 $0                        $0                        $0                      $0
13. PERSONAL PROPERTY                                                                                                                                         $0
14. OTHER (ATTACH LIST)                                                                                                                                       $0
15. TOTAL STATE & LOCAL                                                           $0                        $0                        $0                      $0
16. TOTAL TAXES                                                                   $0                        $0                        $0                      $0

     1   The Debtor funds all state and federal employment taxes to Paylocity, who files all required federal and state related employment reports and
         withholdings.
     2   Aging based on when management fee is due and payable.
     3   All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
                                                      Case
                                                       Case19-34054-sgj11
                                                            19-34054-sgj11Doc
                                                                           Doc1796-32
                                                                               1710 Filed
                                                                                      Filed01/08/21
                                                                                            01/22/21 Entered
                                                                                                      Entered01/08/21
                                                                                                              01/22/2116:54:41
                                                                                                                       16:43:17 Page
                                                                                                                                 Page7 7ofof9 9




                                                                                                                                                                                      Monthly Operating Report
                                                                                                                                                                                                       ACCRUAL BASIS-5
CASE NAME:                    Highland Capital Management


CASE NUMBER:                  19-34054


                                                                                          MONTH:                      November                                                                             2020
BANK RECONCILIATIONS
                                                              Account #1            Account #2               Account #3               Account #4             Account #5                Account #6
A.      BANK:                                               East West Bank        East West Bank            Maxim Group              Jefferies LLC            Nexbank                East West Bank
B.      ACCOUNT NUMBER:                                         x4686                 x4693                    x1885                    x0932                  x5891                     x5848                    TOTAL
C.      PURPOSE (TYPE):                                       Operating             Insurance                Brokerage                Brokerage                 CD                    Prepaid Card
1.     BALANCE PER BANK STATEMENT 1                   $          13,124,581   $                 3,842   $                  30    $                   -   $             138,190   $             100,068     $       13,366,710
2.     ADD: TOTAL DEPOSITS NOT CREDITED                                                                                                                                                                    $              -
3.     SUBTRACT: OUTSTANDING CHECKS                                                                                                                                                                        $              -
4.     OTHER RECONCILING ITEMS                                                                                                                                                                             $              -
5.     MONTH END BALANCE PER BOOKS                    $          13,124,581   $                 3,842   $                  30    $                   -   $             138,190   $               100,068   $       13,366,710
6.     NUMBER OF LAST CHECK WRITTEN                            100510                  n/a                      n/a                      n/a                    n/a                       n/a



INVESTMENT ACCOUNTS

                                                              DATE OF               TYPE OF                 PURCHASE                                                                                           CURRENT
BANK, ACCOUNT NAME & NUMBER                                  PURCHASE             INSTRUMENT                  PRICE                                                                                             VALUE
7.
8.
9.
10.
11.                 TOTAL INVESTMENTS                                                                                      $0                                                                                             $0


CASH

12.                           CURRENCY ON HAND                                                                                                                                                                            $0

13.                           TOTAL CASH - END OF MONTH                                                                                                                                                           $13,366,710

1      Account x6342 is now closed.
                                         Case
                                          Case19-34054-sgj11
                                               19-34054-sgj11Doc
                                                              Doc1796-32
                                                                  1710 Filed
                                                                         Filed01/08/21
                                                                               01/22/21 Entered
                                                                                         Entered01/08/21
                                                                                                 01/22/2116:54:41
                                                                                                          16:43:17 Page
                                                                                                                    Page8 8ofof9 9




                                                                                                                                                Monthly Operating Report
                                                                                                                                                               ACCRUAL BASIS-6
CASE NAME:                                                 Highland Capital Management

CASE NUMBER:                                               19-34054


                                                                                                                                    MONTH:               November 2020

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                     INSIDERS
                                                                       TYPE OF                    AMOUNT                 TOTAL PAID
              NAME                                                     PAYMENT                     PAID                 POST PETITION
1        Frank Waterhouse                                  Salary                                       $33,333                      $427,083
2        Frank Waterhouse                                  Expense Reimbursement                           $384                        $6,605
3        Scott Ellington                                   Salary                                       $37,500                      $506,250
4        Scott Ellington                                   Expense Reimbursement                           $260                        $6,598
5        James Dondero                                     Salary                                                $0                  $129,972
                                                                                     1
6        James Dondero                                     Expense Reimbursement                                 $0                   $16,918
7        Thomas Surgent                                    Salary                                       $33,333                      $450,000
8        Thomas Surgent                                    Expense Reimbursement                           $400                        $4,981
9        Trey Parker                                       Salary                                                $0                  $131,250
10 Trey Parker                                    Expense Reimbursement                                      $0                        $6,212
                                TOTAL PAYMENTS TO INSIDERS                                             $105,210                    $1,685,869

         The total amount of reimbursements during the reporting month also included $3,129 for use of the credit card by the Debtor for office related expenses such as subscriptions
     1
         and IT equipment/software.



                                                                                   PROFESSIONALS 2
                                                                         DATE                                                                                              TOTAL
                                                                      OF MONTHLY                  AMOUNT                   AMOUNT                 TOTAL PAID             INCURRED
                  NAME                                              FEE APPLICATION              APPROVED                   PAID                   TO DATE               & UNPAID
1. Kurtzman Carson Consultants LLC                                                                       41,435                        41,435              573,957              54,170
2. Sidley Austin LLP                                                                                    511,998                       511,998            6,319,089             821,421
3. Young Conaway Stargatt & Taylor LLP                                                                       -                             -               281,156                  -
4. FTI Consulting, Inc.                                                                                 382,499                       382,499            3,989,791             425,593
5. Pachulski Stang Ziehl & Jones LLP                                                                    541,680                       541,680            8,976,900             970,463
6        Hayward & Associates PLLC                                                                         4,871                        4,871              261,283              67,488
7        Development Specialists, Inc.                                                                  249,129                       249,129            2,600,354             249,129
8        Foley & Lardner LLP                                                                                 -                             -               464,294             132,045
9        Mercer (US) Inc.                                                                                    -                             -               170,284                  -
10 Wilmer Cutler Pickering Hale and Dorr LLP                                                                 -                             -               618,643
11 Meta-e Discovery LLC                                                                                      -                            -                165,000
   TOTAL PAYMENTS TO PROFESSIONALS                                                                                                  1,731,613           24,420,749           2,720,310

     2 Does not include payments to ordinary course professionals.

POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                                                                SCHEDULED                 AMOUNTS
                                                                                                 MONTHLY                    PAID                    TOTAL
                                                                                                 PAYMENTS                  DURING                   UNPAID
                                     NAME OF CREDITOR                                               DUE                    MONTH                 POSTPETITION
1. Crescent TC Investors LP (rent portion only)                                                         130,364                      130,364                    -
2.
3.
4.
5.
6. TOTAL                                                                                                130,364                      $130,364                       $0
                  Case
                   Case19-34054-sgj11
                        19-34054-sgj11Doc
                                       Doc1796-32
                                           1710 Filed
                                                  Filed01/08/21
                                                        01/22/21 Entered
                                                                  Entered01/08/21
                                                                          01/22/2116:54:41
                                                                                   16:43:17 Page
                                                                                             Page9 9ofof9 9




                                                                                                Monthly Operating Report
                                                                                                               ACCRUAL BASIS-7
CASE NAME:                    Highland Capital Management


CASE NUMBER:                  19-34054

                                                                                        MONTH:           November 2020

QUESTIONNAIRE

                                                                                                         YES                NO
1.       HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                             x
         THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
2.       HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                             x
         OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
3.       ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                           x
         LOANS) DUE FROM RELATED PARTIES?
4.       HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                             x
         THIS REPORTING PERIOD?
5.       HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                             x
         DEBTOR FROM ANY PARTY?
6.       ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                        x
7.       ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                             x
         PAST DUE?
8.       ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                    x
9.       ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                          x
10.      ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                             x
         DELINQUENT?
11.      HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                             x
         REPORTING PERIOD?
12.      ARE ANY WAGE PAYMENTS PAST DUE?                                                                                     x

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

     3   Debtor generates fee income and other receipts from various related parties in normal course, see cash management motion for
         further discussion.



INSURANCE
                                                                                                         YES                NO
1.       ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                           x
         NECESSARY INSURANCE COVERAGES IN EFFECT?
2.       ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                            x
3.       PLEASE ITEMIZE POLICIES BELOW.


IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.



                                                        INSTALLMENT PAYMENTS
            TYPE OF                                                                                       PAYMENT AMOUNT
            POLICY                     CARRIER                       PERIOD COVERED                         & FREQUENCY
